DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s new drawings many of the issues raised in the office action dated 09/01/2020, but does not address drawing objection 4, which pertains to Fig. 5. Reference character 552 points to a relief valve, and reference character 554 points to a relief valve. This is not consistent with how reference characters 552 and 554 are used in the specification. 
Applicant’s amendments addresses the issue with having structures within the “hydraulic cylinder” versus the “hydrostatic actuator” by revising the language to recite the “hydrostatic actuator” which remedies the issue of whether or not structures are within the hydraulic cylinder.
Applicant’s amendments to the claims overcomes the U.S.C. 112 rejections discussed in the office action dated 09/01/2020, except for the rejections directed towards claim 26 pertaining to the “separating member” issue. The U.S.C. 112 rejections to claim 26 are maintained.
Amended claim 28 has not addressed the U.S.C. 103 rejections as presented in the office action dated 09/01/2020. Claim 28 does not have the allowable limitations of the bellow assembly being a third and separate pressure chamber which has been recited in claim 1 and 23. Claims 28-35 remain rejected as previously presented.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 
4.	The specification discusses two reference characters 558, 552 which are recited as both a check valve and an anti-cavitation valve. Applicant combines both with “check & anti-cavitation valve 554” and “check & anti-cavitation valve 552”. The check valve is apparent from the standard hydraulic symbol. Applicant’s “anti-cavitation valve” appears to refer to the check valve. However, the reference numbers 552, 554 in Fig. 5 each only point to a single valve shown as a spring biased hydraulic relief valve symbol. Applicant’s drawings should have a dashed line surrounding both the ‘cavitation’ valve and check valve with the reference characters pointing to the dashed line so that the drawings are consistent with the specification’s grouping of valves. Or the drawings should be amended so that two separate valve symbols have their own corresponding reference character in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant’s specification should be amended to specifically discuss the bellow assembly having a third pressure chamber that is a second gas pressure chamber separate from the first gas pressure chamber with specific reference to the drawings (in particular applicant’s Fig. 3). Applicant should also point out that in Fig. 3, the holes in the separating member 351 are not through holes (discussed in a prior interview), and thus, as best understood by examiner, the separating members 351 (comprises a top and bottom separating member coupled via an inner and outer bellows), with the inner bellow 354, and the outer bellow 352 form an isolated chamber 356 that is not in fluid communication with fluid chambers 350A and 350B. 

Claim Objections
Claim 10 and 11 objected to because of the following informalities: 
Claim 10 and 11, “hosing” should read –housing—
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s claim 26 recites “a separating member” which separates the reservoir into a compressed gas chamber area and a hydraulic fluid chamber area”, and this is in addition to the previously established bellow assembly subdividing the chamber into a first and second/two pressure chambers of claim 23. Applicant has not disclosed nor shown a device that uses a bellow assembly and an additional separating member, resulting in at least 4 separated chambers. Applicant should revise claims 26 to refer back to the established bellow assembly and to make sure that the previously established fluid chambers are also properly referred back to in the dependent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 26, it is unclear whether this “separating member” as recited in dependent claims 26 is different than the separating member constituted by the bellow assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franchet et al. (US 6796120), hereinafter ‘Franchet’, in view of Masutani et al. (US 2014/0366522), hereinafter ‘Masutani’ and Niikura et al. (US 4858898), hereinafter ‘Niikura’.
Regarding claim 28, Franchet discloses an electro-hydrostatic actuator (10) for an aircraft (Franchet, Col. 1 lines 5-8; thus Franchet renders obvious an aircraft having this electro-hydrostatic actuator), comprising: a piston assembly (12, 14) having a piston head (12) and a piston rod (14) extending from the piston head; a hydraulic cylinder (10), wherein the piston assembly is located and movable within the hydraulic cylinder, the hydraulic cylinder including a hydraulic fluid chamber region (fluid conduits 18 flow to hydraulic fluid chamber regions) including a piston side chamber (apparent from Fig. 
Franchet does not disclose wherein the reservoir is configured to surround an outer periphery of the hydraulic fluid chamber region and wherein the bellow assembly includes an internal gas storage chamber, nor wherein the flow control network includes a first fluid passage and a second fluid passage separated by a check valve and an anti-cavitation valve, the check valve and anti-cavitation valve configured to restrict uncontrolled fluid flow between the first fluid passage and the second fluid passage, wherein the anti-cavitation valve is further configured to reduce cavitation damage to the hydraulic pump system.

Masutani further discloses wherein the flow control network includes a first fluid passage and a second fluid passage separated by a check valve and an anti-cavitation valve, the check valve and anti-cavitation valve configured to restrict uncontrolled fluid flow between the first fluid passage and the second fluid passage, wherein the anti- cavitation valve is further configured to reduce cavitation damage to the hydraulic pump system (Masutani, Fig. 4, check valves 35, anti-cavitation valves 36, first fluid passage between inlet of pump 33 and valves, second fluid passage is the tank line that includes 82; [0041] discloses check valves for preventing fluid from flowing back into hydraulic supply source 3 in the event of a failure of the supply source, relief valves 36 to prevent excessive pressure from damaging the system as is common in the art, it should be 
Since excellent gravity-center stabilization, reduced size and weight are deemed beneficial, it would have been obvious to one of ordinary skill in the art to have modified the device of Franchet to have repositioned the reservoir to surround an outer periphery of the hydraulic fluid chamber region as taught by Masutani.
Further, Niikura discloses an actuator with a reservoir that divided into a gas chamber and an oil chamber similar to the present applicant and Masutani and an embodiment of Franchet, and therefore constitutes analogous art. Niikura teaches that a known configuration for using bellows (Niikura 62) to separate a fluid reservoir into an oil chamber (Niikura 48) and a gas chamber (Niikura 49) is to have the gas within the bellows (Niikura 62), meaning the bellows forms an internal gas storage chamber.
Since Franchet already uses bellows (bellows 70 in Fig. 4 is already positioned in a ‘double cylinder’ type configuration similar to the double cylinder configuration of Masutani), to separate the oil chamber from a gas chamber (in the embodiment that replaces the spring 74 in Franchet Fig. 4), this bellows structure would still be used during relocation of the reservoir to surround the piston actuation chamber with a double cylinder configuration as taught by Masutani, and since Masutani also discloses that “a bellows may be used instead of the gas chamber”, in light of the known configuration of Niikura that contains gas within bellows such that the gas is separated from the oil chamber in a reservoir, it would have been obvious to one of ordinary skill in the art at 
Further, since the use of check valves to prevent back flow and relief valves to prevent excessive pressure are known techniques in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Franchet to have used a flow control network that includes a first fluid passage and a second fluid passage separated by a check valve and an anti-cavitation valve, the check valve and anti-cavitation valve configured to restrict uncontrolled fluid flow between the first fluid passage and the second fluid passage, wherein the anti- cavitation valve is further configured to reduce cavitation damage to the hydraulic pump system as taught by Masutani, as a mere matter of applying a known configuration for a flow control system for an electro-hydrostatic actuator to a known electro-hydrostatic actuator of Franchet to yield only the expected results of preventing backflow and excessive pressure buildup, which would prevent the system components from being damaged.
The combination of teachings results in an electro-hydraulic actuator that includes the check valves and relief valves from the system of Masutani and the feature in which the reservoir is configured to surround an outer periphery of the hydraulic fluid chamber region (as taught by Masutani, for the benefits disclosed by Masutani), and wherein the reservoir is subdivided into to pressure chambers by a bellows assembly, 

The combination of Franchet, Masutani, and Niikura further renders obvious dependent claims 32-34:
32. (Original) The aircraft of claim 28, wherein the electro-hydrostatic actuator further comprises a separating member (Franchet, 72, in light of applicant’s amendments to claim 28, it is unclear whether this separating member is different than the separating member constituted by the bellow assembly; for examination purposes, the separating member will be the same as the bellow assembly to be consistent with applicant’s disclosure) located within the hydraulic cylinder which separates the 
33. (Original) The aircraft of claim 28, wherein the piston assembly is moved in a first direction from a retracted position to an extended position by pumping hydraulic fluid from at least one of the rod side chamber and from the reservoir into the piston, wherein the piston assembly is moved in a second direction opposite to the first direction by pumping hydraulic fluid from at least one of the piston side chamber and the reservoir into the rod side chamber and pushing hydraulic fluid from the piston side chamber into the reservoir (Franchet, Col. 4 lines 52-67, Col. 5 lines 1-4).
34. (Original) The aircraft of claim 28, wherein the electric motor is a servo motor (applicant’s servo motor only requires the ability to change directions and adjust its rotation speed, since the electric motor 40 is configured to adjust its speed and direction of rotation as disclosed in Franchet, Col. 4 lines 2-5, the electric motor of Franchet is a servo motor consistent with applicant’s disclosure) and the hydraulic pump system is a bi-directional, positive displacement pump (Franchet, pump 20 is bidirectional because its driving motor can rotate the cylinder block in either direction to drive the plurality of pistons, Col. 4 lines 2-5, lines 52-67, Col. 5 lines 1-4; and the pump positive displacement because the plurality of pistons are positively displaced during operation, Col. 3 lines 26-45).

29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franchet, Masutani, and Niikura in view of Chenoweth et al. (US 5109672), hereinafter ‘Chenoweth’.
Regarding claim 29, the combination of Franchet, Masutani, and Niikura renders obvious the aircraft having the electro-hydrostatic actuator as claimed in claim 28, and further discloses a control module (Franchet, Col. 3 lines 56-60) for receiving a control signal and converting the control signal into a set-point value at which the electric motor drives the hydraulic pump system (Franchet, Col. 4 lines 1-5 discloses managing the speed and direction of rotation of the electric motor; set-point values are built into the control for managing speed and direction).
Franchet does not disclose the limitation wherein the integrated control module is located within the hydraulic cylinder (electro-hydrostatic actuator).
However, Chenoweth discloses an electro-hydrostatic actuator usable in aircraft application similar to Franchet and the present application, and therefore constitutes analogous art. Chenoweth discloses an internal integrated control module 20within the same housing as the motor and pump (Chenoweth, motor 18, pump 16), wherein the control module 20 provides power, control, and dataflow between the controller 20 and the motor 18.
Since a known configuration for electro-hydrostatic actuators includes integrating the control module of the electric motor within the same housing as the electric motor, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Franchet to have situated the control module within the hydraulic cylinder together with the electric motor and pump as taught by .

Claim 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franchet, Masutani, and Niikura as applied to claim 28, and in further view of in view of Makino (US 8341956).
Regarding claims 30, the combination of Franchet, Masutani, and Niikura renders obvious the aircraft of claim 28, but does not disclose the electro-hydrostatic wherein the electric motor rotates a fixed or variable angle swash plate to drive the hydraulic pump system. Franchet instead discloses that the electric motor drives the cylinder block to rotate against a swash plate (Franchet, Col. 3 lines 26-45)
However, Makino discloses an electric hydrostatic actuator for use on an aircraft (Makino, Col. 4 lines 40-44) similar to Franchet and the present application, and therefore constitutes analogous art. Makino discloses wherein the electric motor (Makino, 11) is coupled to the cylinder block of the pump (Makino, Col. 6 lines 1 -4) to drive the hydraulic pump system similar to as disclosed by Franchet. Makino teaches that an axial piston pump in which swash plate is rotated to drive the pistons is an obvious equivalent embodiment to an axial piston pump in which the cylinder block is rotated (Makino, Col. 17 lines 57-67).
Since the two variations of axial piston pumps are obvious equivalents, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to 

Regarding claims 31, the modified device of Franchet, Masutani, and Niikura in view of Makino renders obvious the aircraft of claim 28, and further renders obvious the limitations wherein the direction of hydraulic fluid flow is determined by a direction of movement of the fixed or variable angle swash plate and the flow magnitude of the hydraulic fluid into the hydraulic fluid chamber region is controlled by an angle through which the swash plate is tilted (Makino Col. 7 lines 26-41 discloses that amount of tilt of the swashplate controls the flow magnitude of fluid pumped, discloses Franchet Col. 4 lines 52-67 and col. 5 lines 1 -4 discloses the same, but for a fixed swashplate design, and also discloses the direction of fluid flow is determined by the direction of rotation of the electric motor, which would rotate the swashplate in light of the modification above; it would have been obvious to one of ordinary skill in the art to recognize that these claim  limitations would occur inherently in a bidirectional axial piston swash plate pump device in which the swash plate rotates and the cylinder block being held stationary).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franchet, Masutani, and Niikura in view of Hyon et al. (US 9458864), hereinafter ‘Hyon’, .
Regarding claim 35, the combination of Franchet, Masutani, and Niikura renders obvious the aircraft of claim 28, but does not explicitly disclose the limitation a valve plate rotatable within the hydraulic cylinder body.
However, Hyon discloses a hydraulic drive circuit applicable to electro hydrostatic actuators of Franchet and the present application and therefore constitutes analogous art. Hyon discloses an electric servo motor 8 driving a bidirectional pump 7 that drives a linear actuator 2 by supplying pressurized fluid to specified chambers 21,22 of the hydraulic cylinder 2, which is analogous to how Franchet and the present application operates. Hyon teaches that the hydraulic pump is not limited to the bidirectional pump, and that a unidirectional rotary pump may be used, and any other type of pump that can increase the pressure and volume to be supplied to the hydraulic cylinder may be used (Hyon, Col. 4 lines 61 -67, Col. 5 lines 1 -4).
Further, Cunningham pertains to hydraulic systems, which is applicable to the present application, and therefore constitutes analogous art. Cunningham teaches Col. 5 lines 1 -8, discloses that in the field of hydraulic systems, it is known that reversing action of a bidirectional hydraulic pump of the swash plate type can be replaced by a unidirectional pump with a four-way valve if desired. This supports the teachings of Hyon, and establishes equivalence between a bidirectional pump, and using a unidirectional pump combined with a directional control valve.
Kengi has a disclosure pertinent to valves used in a hydraulic system, which is applicable to the present application. Kengi discloses a four way valve in the form of a 
Since a bidirectional pump is equivalent to using a unidirectional pump in combination with a directional control valve, and since a known type of directional control valve is a rotary valve plate embodiment, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Franchet to have used a unidirectional swash plate pump with a directional control valve as taught by Hyon and Cunningham, such that the directional control valve is in the form of a rotary valve plate embodiment as taught by Kengi as a mere matter of simple substitution for one known drive configuration for another known drive configuration for an electro hydrostatic actuator. One of ordinary skill in the art would recognize that the proposed modification results in the same function in the electro hydrostatic actuator of Franchet, and would have been an obvious equivalent embodiment. A benefits of using a unidirectional motor over a bidirectional motor would be decreased costs since bidirectional motors are generally more expensive.
The modified device of Franchet in view of Hyon, Cunningham, and Kengi would result in a rotatable valve plate that is controlled accordingly to direct fluid to a from the hydraulic pump to the hydraulic chambers as needed to extend or retract the piston 
The combination of Franchet, Masutani, and Niikura, Hyon, Cunningham, and Kengi does not explicitly disclose wherein the valve plate is located “within” the hydraulic cylinder body, as in within a recess similar to as seen in applicant’s drawings.
However, Thoma discloses an axial piston pump similar to those used in Franchet and the present application. Thoma teaches situating the valve plate 38 within a cylinder body 29 (Fig. 2, structure 29’ has a projection which forms the body, and has a recess for the valve plate to be situated within).
Since situating a valve plate used with an axial piston pump within a cylinder body is a known configuration in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Franchet to have situated the valve plate 34 of Franchet to be within the hydraulic cylinder body as a mere matter of design choice.
Furthermore, since applicant’s disclosure does not discuss any particular advantage of situating the rotatable valve plate ‘within’ a cylinder body (a cylinder body is a projection), and applicant’s drawings do not actually show a valve plate ‘within’ a cylinder projection and applicant appears to be loosely applying the term “cylinder body’, examiner asserts that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Franchet to have situated the valve plate within a recess in the cylinder body in Franchet Fig. 4 to facilitated assembly of the valve plate to the proper mounting/assembly position as a .


Allowable Subject Matter
Claim 1-9, 12-25 and 27 are allowed.
Claims 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose nor render obvious an electro-hydrostatic actuator, or an integrated accumulator and manifold system of a hydrostatic actuator, including a hydraulic fluid chamber region including a piston side chamber and a rod side chamber; a reservoir for storing hydraulic fluid located within the hydraulic cylinder which is in fluid communication with the hydraulic fluid chamber region, wherein the reservoir is configured to surround an outer periphery of the hydraulic fluid chamber region and is subdivided into a first and a second pressure chambers by a bellow assembly, wherein the first pressure chamber includes a first gas pressure chamber, wherein the second pressure chamber includes a fluid pressure chamber, wherein the bellow assembly includes a third pressure chamber different from the first and second 
Claims depending from claims 1 or 23 are allowable because they depend from an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN T NGUYEN/Examiner, Art Unit 3745                                                                                                                                                                                                        March 22, 2021